 



EXHIBIT 10.FF
(Skyworks Logo) [a25760a2576010.gif]
October 16, 2006
Mr. Kevin Barber
Re: Amended and Restated Change in Control / Severance Agreement
Dear Kevin:
This letter sets out the severance arrangements concerning your employment with
Skyworks Solutions, Inc. (“Skyworks”).

1.   Change of Control

  1.1.   If: (i) a Change of Control occurs while you are employed by Skyworks
and (ii) your employment with Skyworks is involuntarily terminated without Cause
or you terminate your employment with Skyworks for Good Reason, in either case
within one (1) year after the Change of Control, then you will receive the
benefits provided in Section 1.4 below.     1.2.   “Change of Control” means an
event or occurrence set forth in any one or more of subsections (a) through
(d) below (including an event or occurrence that constitutes a Change of Control
under one of such subsections but is specifically exempted from another such
subsection):

     (a) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i) and
(ii) of subsection (c) of this Section 1.2; or
781.376.3000 www.skyworksinc.com 20 Sylvan Rd. Woburn, MA 01801 USA

 



--------------------------------------------------------------------------------



 



Kevin Barber
Page 2
     (b) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(ii) any individual whose initial assumption of office occurred as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents,
by or on behalf of a person other than the Board; or
     (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or
     (d) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

  1.3.   “Good Reason” will mean (i) you are no longer assigned the duties of
your current position, (ii) you have been assigned duties inconsistent in any
respect with your current position, (iii) your annual base salary has been
reduced, or (iv) the location at which you perform your principal duties for
Skyworks is moved to a new location that is more than 50 miles from the location
at which you are performing your principal duties for Skyworks on the date of
this agreement.

(Skyworks Logo) [a25760a2576010.gif]

 



--------------------------------------------------------------------------------



 



Kevin Barber
Page 3

  1.4.   On the date of any termination described in Section 1.1, (i) Skyworks
will at its election either (a) provide you with salary continuation payments
for twelve (12) months based on an amount equal to two (2) times your total
annual compensation for the twelve month period prior to the Change of Control,
including all wages, salary, bonus (as described below) and incentive
compensation, whether or not includable in gross income for federal income tax
purposes, or (b) provide you with a lump sum payment in an amount equal to the
total of the salary continuation payments in (a) immediately preceding; and
(ii) all of your Skyworks stock options will become immediately exercisable and,
except as otherwise stated in this agreement, remain exercisable for a period of
twenty-four (24) months after the termination date, subject to their other terms
and conditions; and each outstanding restricted stock award and any other award
that is based upon the common stock of Skyworks shall become immediately vested.
For purposes of the preceding sentence, the bonus to be taken into account shall
be the greater of your average bonus for the three years prior to the year in
which the Change of Control occurs or your target bonus for the year in which
the Change of Control occurs. Skyworks agrees to make you whole for any payments
owed by you pursuant to so-called Section 409A (referenced in full in Section 5
of this Agreement) if Skyworks election to pay you in either a lump sum or as
salary continuation shall have triggered such tax obligation.     1.5.   If any
excise tax (the “Excise Tax”) under Section 4999 of the Internal Revenue Code of
1986 (the “Code”) is payable by you by reason of the occurrence of a change in
the ownership or effective control of Skyworks or a change in the ownership of a
substantial portion of the assets of Skyworks, determined in accordance with
Section 280G(b)(2) of the Code, then Skyworks shall pay you, in addition to the
amount payable under Section 1.3, an amount (the “Gross-Up Payment”) equal to
the sum of the Excise Tax and the amount necessary to pay all additional taxes
imposed on (or economically borne by) you (including the Excise Tax, state and
federal income taxes and all applicable employment taxes) attributable to the
receipt of the Gross-Up Payment. For purposes of the proceeding sentence, all
taxes attributed to the receipt of the Gross-Up Payment shall be computed
assuming the application of the maximum tax rate provided by law.

2.   Termination Without Cause

  2.1.   If, while you are employed by Skyworks, your employment with Skyworks
is involuntarily terminated without Cause, then you will receive the benefits
specified in Section 2.3 below. If your employment is terminated involuntarily
by Skyworks for Cause or by you, you will not be entitled to receive the
benefits specified in Section 2.3 below. This Section 2.1 shall not apply if you
are entitled to receive the benefits set forth in Section 1.3 above. Your role
and title at Skyworks commencing on the date hereof shall be “Special Advisor”
to the Chief Executive Officer, and you agree as of today’s date to resign as an
executive officer of Skyworks, and to sign a standard form of release on or
about December 31, 2006 before receiving salary continuation payments pursuant
to this Agreement. You will remain on the Company payroll until December 31,
2006, after which you will receive the payments set forth in Section 2.3 below.
There may be further opportunities, for example in the area of mergers and
acquisitions, for you to contribute to the organization going forward; that

(Skyworks Logo) [a25760a2576010.gif]

 



--------------------------------------------------------------------------------



 



Kevin Barber
Page 4

      relationship in the future would be the subject of a new agreement between
you and Skyworks.     2.2.   “Cause” will mean: (i) deliberate dishonesty
significantly detrimental to the best interests of Skyworks or any subsidiary or
affiliate; (ii) conduct on your part constituting an act of moral turpitude;
(iii) willful disloyalty to Skyworks or refusal or failure to obey the
directions of the Board of Directors; (iv) incompetent performance or
substantial or continuing inattention to or neglect of duties assigned to you.
Any determination of Cause must be made by the full Board of Directors at a
meeting duly called.     2.3.   On the date of any termination described in
Section 2.1, (i) Skyworks will provide you with salary continuation payments for
twelve (12) months based on an amount equal to one and one-quarter (1 1/4) times
your then current annual base salary; and (ii) all of your Skyworks stock
options will, except as otherwise stated in this agreement, remain exercisable
for a period of 18 months after the termination date, subject to their other
terms and conditions.

3.   Non-Solicitation       You agree that while employed by the Company and for
one year (1 year) thereafter, you will not, either directly or through others,
raid, solicit, or attempt to solicit any employee of the Company to terminate
his or her relationship with the Company in order to become an employee to or
for any person or entity. You further agree that you will not disrupt or
interfere or attempt to disrupt or interfere with the Company’s relationships
with such employees. You also agree that in addition to any damages that may be
recovered, the prevailing party in any legal action to enforce this
non-solicitation agreement shall be entitled to recover its costs and attorneys’
fees from the other party.   4.   Death or Disability       In the event of your
death at any time during your employment by Skyworks, all of your then
outstanding Company stock options, whether or not by their terms then
exercisable, will become immediately exercisable and remain exercisable for a
period of one year thereafter, subject to their other terms and conditions.    
  In the event of your disability at any time during your employment by
Skyworks, all of your then outstanding Company stock options, whether or not by
their terms then exercisable, will become immediately exercisable and remain
exercisable so long as you remain an employee or officer of Skyworks and for a
period of one year thereafter, subject to their other terms and conditions.   5.
  Miscellaneous       All claims by you for benefits under this Agreement shall
be directed to and determined by the Board of Directors of the Company and shall
be in writing. Any denial by the Board of Directors of a claim for benefits
under this Agreement shall be delivered to you in writing and shall set forth
the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board of Directors shall afford a reasonable
opportunity to you for a review of

(Skyworks Logo) [a25760a2576010.gif]

 



--------------------------------------------------------------------------------



 



Kevin Barber
Page 5

    the decision denying a claim. Any further dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal, accounting and
other fees and expenses which you may reasonably incur as a result of any claim
or contest (regardless of the outcome thereof) by the Company, you or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by you regarding the amount of any payment or benefits pursuant
to this Agreement), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.      
Notwithstanding anything in this letter to the contrary, no provision of this
letter will operate to extend the term of any option beyond the term originally
stated in the applicable option grant or option agreement. This agreement
contains the entire understanding of the parties concerning its subject matter.
This agreement may be modified only by a written instrument executed by both
parties. This agreement replaces and supersedes all prior agreements relating to
your employment or severance. This agreement will be governed by and construed
in accordance with the laws of the State of California.       Neither you nor
the Company shall have the right to accelerate or to defer the delivery of the
payments to be made under Section 1.4 or Section 2.3; provided, however, that if
you are a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”) and any of the payments
to be made to you hereunder constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code, then the commencement of the
delivery of any such payments will be delayed to the date that is 6 months after
your date of termination.

Please sign both copies of this letter and return one to Skyworks.

     
Sincerely,
  AGREED TO:
 
   
/s/ David J. Aldrich
  /s/ Kevin Barber
 
   
David J. Aldrich, President and CEO
  Kevin Barber
 
   
Date: October 18, 2006
  Date: October 18 , 2006
 
   

(Skyworks Logo) [a25760a2576010.gif]

 